NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 9 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEAN ERVIN PHILLIPS,                            No. 16-36074

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05000-BHS

 v.
                                                MEMORANDUM*
BETH RENEE RIETEMA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Dean Ervin Phillips appeals pro se from the district court’s summary

judgment and dismissal orders his 42 U.S.C. § 1983 action alleging constitutional

claims arising from state court proceedings. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under the Rooker-Feldman doctrine. Noel



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). We may affirm on any basis

supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008), and we affirm.

      The district court properly dismissed Phillips’s claims stemming from his

prior state civil actions as barred by the Rooker-Feldman doctrine because these

claims constitute a “de facto appeal” of prior state court judgments, or are

“inextricably intertwined” with those judgments. See Noel, 341 F.3d at 1155-56

(the Rooker–Feldman doctrine bars de facto appeals of a state court decision); see

also Cooper v. Ramos, 704 F.3d 772, 782-83 (9th Cir. 2012) (concluding plaintiff’s

claim for conspiracy was “inextricably intertwined” with the state court’s

decision); Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th Cir. 2007)

(Rooker-Feldman doctrine barred plaintiff’s claim because the relief sought

“would require the district court to determine the state court’s decision was wrong

and thus void”).

      Dismissal of Phillips’s claims stemming from prior state criminal actions

was proper because these claims are Heck-barred, as success on these claims would

necessarily imply the invalidity of his conviction, and Phillips has failed to allege

that his conviction has been invalidated. See Heck v. Humphrey, 512 U.S. 477,

487 (1994).

      To the extent that Phillips’s conspiracy claim is not barred by Rooker-


                                          2                                     16-36074
Feldman or Heck, dismissal of Phillips’s conspiracy claim was proper because

Phillips failed to allege facts sufficient to state a plausible civil conspiracy claim.

See Woodrum v. Woodward County, Okla., 866 F.2d 1121, 1126 (9th Cir. 1989)

(§ 1983 conspiracy requires more than conclusory allegations).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Phillips’s “urgent motion for summary disposition” (Docket Entry No. 35) is

denied.

      AFFIRMED.




                                            3                                     16-36074